DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 18 June 2021 to the Non-Final Office Action dated 02 April 2021 is acknowledged.  

Burkart Declaration
The declaration filed on 18 June 2021 is acknowledged.  The submission has been treated as a declaration of attribution under 37 CFR 1.130(a) per MPEP 717.01.

Examiner’s Response
The outstanding objections and rejections are overcome.  See below.

Status of the Claims
Claims 1-2, 4-10, 13, 16-17, 21-22 and 31-34 are allowed. 
Claims 3, 11-12, 14-15, 18-20, 23-30 and 37-38 were previously cancelled by the Applicant.
Claims 35-36 are cancelled herein by Examiner’s amendment.



OBJECTIONS / REJECTIONS OVERCOME

Claim Objections
The objections to claims 5 and 9 as depending from a rejected base claim are overcome since independent claim 1 is now allowable.
Claim Rejections - 35 USC § 102
The declaration under 37 CFR 1.130(a) filed on 18 June 2021 is sufficient to overcome the rejection of claims 1-2, 4, 10, 13, 16-17, 21-22 and 31 based on Dhar (Journal of the American Chemical Society 2016, 138, 5063-5068).  
The declaration provides sufficient evidence to exclude the reference under the 102(b)(1)(A) exception.  The cited prior art disclosure was published less than one year before the instant effective filing date and lists authors who are not instant inventors.  The authorship of the prior art disclosure also includes the joint inventors named in the instant application.  The declaration provides (i) an unequivocal statement from a joint inventor that the named joint inventors invented the subject matter of the disclosure, and (ii) a reasonable explanation of the presence of the additional authors - as providing technical assistance and/or reagents.
The rejection is overcome.
Claim Rejections - 35 USC § 103
Claims 6-8 were rejected under 35 U.S.C. 103 as being unpatentable over Dhar (Journal of the American Chemical Society 2016, 138, 5063-5068) further in view of Villa (J. Med. Chem. 2013, 56, 17, 6576–6582).
The rejection is overcome since Dhar is not prior art against the present claims, .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-II, as set forth in the Office action mailed on 30 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 December 2020 is partially withdrawn.  Claims 32-34, directed to a method of treating cancer with a compound according to claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 35-36, directed to a method of detecting splicesome inhibition with a test compound remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Joohee Lee on 30 June 2021.  This amendment places the application in condition for allowance by cancelling pending non-elected claims ineligible for rejoinder.
The application has been amended as follows: 
IN THE CLAIMS:

Delete claims 35-36.















Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    313
    841
    media_image1.png
    Greyscale

The claimed invention is directed to novel splice modulating compounds of instant formula (I), compositions thereof and methods of treating cancer with the compounds.  The functional activity of the compounds as anti-cancer agents was demonstrated at pages 119-120 of the specification.  The compounds require a combination of structural features not reasonably taught, suggested or otherwise provided for in the prior art.  In particular the “right-side” tetrahydropyran ring of formula (I) is substituted with 4 groups R6-R9 which can independently be hydrogen, an oxygen-linked moiety such as an alkoxy or acyloxy, or a carbonyl-linked moiety such as a ketone or a carboxylic acid or ester.  The claims do not allow for any of these groups to be an alkyl or a substituted alkyl moiety such as a –CH2-COOH group.
The closest prior art is represented by Lagisetti (ACS Chem. Biol. 2014, 9, 3, 643–648) which teaches variants of the known splice modulating compound herboxidiene related to those claimed.  See the abstract, figure 1 on page 644 and scheme 3 and table 1 on page 646.  The “Pladienolide-Herboxidiene Hybrid Molecule 3” shown in figure 1 has a –CH2-COOH group attached to the “right-side” tetrahydropyran ring instead of one of the required groups:

    PNG
    media_image2.png
    208
    720
    media_image2.png
    Greyscale

The reference teaches that the acetic acid moiety of the right side provides one of the “key interaction features” required for functional activity, see the abstract.  Further, the data in table 1 show that the anticancer functional activity is highly sensitive to modification of the tetrahydropyran ring.  Compare at least compounds 22a and 22b where a methyl group is either present or absent as a ring substituent and where the anticancer activity is significantly different – the reference teaches that deleting the methyl group leads to a potency drop.  Thus, there is no particular reason provided by the reference or the prior art of record that would lead one of ordinary skill in the art to replace the acetic acid moiety of a Pladienolide-Herboxidiene Hybrid Molecule and further no reason to expect that modification of this key interaction feature would lead to a compound with similar or better functional activity.

Conclusion
	Claims 1-2, 4-10, 13, 16-17, 21-22 and 31-34 (renumbered claims 1-18) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625